It having been reported to this Court that Douglas C. MacLeod, of St. Louis, Missouri, has been indefinitely suspended from the practice of law in all of the courts of the State of Missouri, and this Court by order of October 23, 1973 [ante, p. 971], having suspended the said Douglas C. MacLeod from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that a response thereto has been filed;
It is ordered that the said Douglas C. MacLeod be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.